Title: Thomas Cooper to Thomas Jefferson, 3 May 1820
From: Cooper, Thomas
To: Jefferson, Thomas


					
						Dear sir
						
							Columbia south Carolina
							May. 3. 1820
						
					
					On monday last 1st instant, the board of Trustees of south Carolina College, at a regular meeting, (usually held here, during the courts of appeal in Law & Chancery, the Judges being Trustees) unimously unanimously determined
					That it should be proposed to and urged with the Legislature to appoint a Professorship of Geology and Mineralogy, or else a professorship of Law, with a Salary of 1000$ a year to be assigned to me in addition to my professorship of Chemistry which is 2000$.—
					That if a Professorship of Geology & Mineralogy should be chosen, that it would be expedient to purchase my collection of minerals.
					Little doubt is entertained of carrying this proposal with the Legislature; as they inform me without hesitation, that after what they have experienced of my conduct here as a lecturer & otherwise, it is the general wish witht any dissentient opinion, to retain me at all events. Whether the Legislature will think so likewise, remains to be determined.
					I expect Mr Correa de Serra, will arrive at your house nearly on the receipt of this letter. I am infinitely indebted to the affectionate kindness of that respectable man, for the interest he has taken in my welfare. Pray communicate to him the information I now give you, because he will rejoice at the prospect of my being settled, even tho’ it be still open to accidents.
					The 1500$ will nearly, not quite, cover my expences including my Journeys: but it suffices; it is right I should acknowledge the liberality of your board with thanks; I regret the storm that has been raised on my account, for it has separated me from many fond hopes and wishes. Whatever my religious creed may be, and perhaps I do not exactly know it myself, it is pleasure to reflect, that my conduct has not brought, & is not likely to bring discredit on my friends. Wherever I have been, it has been my good fortune to meet with or to make, ardent and affectionate friends; I feel persuaded I should have met with the same lot in Virginia, had it been my fate chance to have settled there as I hoped and expected, for I think my course of conduct is sufficiently habitual, to count upon its effects. At all events, I owe to you my most grateful thanks and affectionate good wishes: & it will be my pride and my children’s pride, that I have earned and received the respect and attention of the first man the Country can now boast. I hope you will  yet live many pleasant and useful years: serus in cælum redeas.
					Mr Walsh has begun a malignant & wicked career: he openly calls for a renewal of the Missouri question, and sounds the tocsin of disunion. The good sense of the nation will put him down.
					Adieu. my most respectful sentiments, & kindest wishes attend you always.
					
						
							Thomas Cooper
						
					
				